Citation Nr: 1536896	
Decision Date: 08/28/15    Archive Date: 09/04/15

DOCKET NO.  14-07 970	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension based upon housebound status.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1964 to March 1966.  He was awarded the Armed Forces Expeditionary Medal.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2012 RO denial.

In September 2014, the Veteran submitted additional evidence, accompanied by a waiver of RO consideration. 


FINDINGS OF FACT

1.  The Veteran has service-connected low back impairment, rated as 10 percent disabling; and nonservice-connected cervical spine impairment, rated as 20 percent disabling; and hypertension, rated as 0 percent disabling.  

2.  The Veteran does not have a single nonservice-connected disability rated as 100 percent disabling, and he does not appear to be substantially confined to his home due to his disabilities.


CONCLUSION OF LAW

The criteria for entitlement to special monthly compensation benefits by reason of being permanently housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA pension benefits were granted to the Veteran in August 2012, based upon his wartime service, his age, and his reduced income.  He is now requesting enhanced special monthly compensation benefits based upon housebound status.  

Duties to notify and assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  The duty to notify the Veteran was satisfied prior to the initial RO decision in an August 2011 letter.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VA also has a duty to assist a Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains relevant service treatment records, the reports of relevant VA examinations, and the Veteran's own contentions.  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a thorough examination of the Veteran and fully address the effect of his disabilities on his daily activities and functioning.

As such, the Board finds that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim and no further assistance to develop evidence is required.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder and in his electronic VA files.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the claimant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

Analysis

The Veteran has been granted service connection for a lumbar spine disability, held to have been aggravated during service.  A 10 percent disability rating is in effect for the lumbar spine disability.  Review of the file reveals that he also has disabilities involving his cervical spine and hypertension, which is controlled by medication.  These disabilities have been evaluated for pension purposes as 20 percent and 0 percent disabling, respectively.

The Veteran is seventy-two years old, and lives with his wife and daughter in a single-story home.  He is retired from employment.  His private physician has submitted a statement indicating that he requires help at home to do his daily tasks on account of his strong back pain.  

The Veteran himself does not contend, other than by implication, that he is housebound or that he cannot leave home.  He simply asserts that he should be paid at the higher rate of pension.  

The pertinent aspects of the reports of several VA medical examinations conducted in 2012 pursuant to the instant claim and to evaluate his back impairments may be summarized.  The Veteran can walk several hundred yards unassisted.  He requires assistance with dressing and undressing.  He has vision in both eyes and normal function in both upper and lower extremities.  The examiner therefore concluded that the circumstances upon which he can leave his home are unrestricted.  

A Veteran may receive special monthly special monthly pension either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  Regular aid and attendance is the greater monetary award.  38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(d).  In this case, although the Veteran initially requested consideration for both benefits, he has only perfected an appeal as to the housebound benefit.  We observe, however, that he does not appear to meet the criteria for an award of aid and attendance benefits in any case.

With regard to housebound status, if the Veteran does not qualify for increased benefits for aid and attendance, increased pension benefits may still be payable if the veteran has a single permanent disability rated 100 percent disabling (not including ratings based upon unemployability under 38 C.F.R. § 4.17, and in addition (1) has either additional disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

A Veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  Substantially confined means the inability to leave the house except in instances of seeking medical treatment.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006). 

The additional 60 percent rating alluded to above may be achieved by adding multiple disabilities that, together, combine to a 60 percent rating.  However, there is an express prohibition against combining separate ratings to achieve the 100 percent schedular rating alluded to above.  See VAOPGCPREC 66-91 (Aug. 15, 1991).  In addition, in pension claims, the single 100 percent disability and the disability that causes the veteran to be housebound must be permanent.  A finding of housebound in this manner is sometimes referred to as "statutory housebound" because it is required by 38 U.S.C. 1521(e).  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 2, Section A, Topic 2, Block b (change date February 14, 2014).

The United States Court of Appeals for the Federal Circuit has interpreted the governing statute and regulation as requiring that a Veteran must have a single permanent disability rated as 100 percent disabling to support an award of special monthly pension based upon housebound status.  Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 2012).

In applying the law to the facts of this case, the Board concludes that the Veteran does not meet the criteria for an award of special monthly pension based upon housebound status.  

In this case, the Veteran does not have a single nonservice-connected disability rated as 100 percent disabling.  His highest-rated disability is his cervical spine impairment, which is rated as 20 percent disabling.  His lumbar spine disability is rated as 10 percent disabling, and his hypertension is 0 percent disabling.  Absent a single disability rated as 100 percent disabling, based on the applicable statute and regulation alone, the basic requirements for special monthly pension on the account of being housebound have not been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d) . 

Moreover, the evidence of record shows that the Veteran is not "permanently housebound," in that he is not substantially confined to his house or immediate premises due to permanent disability or disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  The Veteran has never asserted that he cannot leave his home.  The evidence indicates that he can walk unassisted, that he has vision in both eyes and normal function in both upper and lower extremities.  The only identified activity with which he requires assistance is that of dressing and undressing.  Furthermore, the VA examiner has concluded that the circumstances upon which he can leave his home are unrestricted.  The Board accords great probative weight to the opinion of the examiner, who is an expert in evaluating such situations.  

In summary, the preponderance of the evidence is against the claim for special monthly pension based upon housebound status and the appeal is denied.


ORDER

Special monthly pension based upon housebound status is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


